Name: Commission Regulation (EU) No 178/2010 of 2 March 2010 amending Regulation (EC) No 401/2006 as regards groundnuts (peanuts), other oilseeds, tree nuts, apricot kernels, liquorice and vegetable oil (Text with EEA relevance)
 Type: Regulation
 Subject Matter: plant product;  processed agricultural produce;  deterioration of the environment;  health;  economic analysis
 Date Published: nan

 3.3.2010 EN Official Journal of the European Union L 52/32 COMMISSION REGULATION (EU) No 178/2010 of 2 March 2010 amending Regulation (EC) No 401/2006 as regards groundnuts (peanuts), other oilseeds, tree nuts, apricot kernels, liquorice and vegetable oil (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), in particular Article 11(4), Whereas: (1) Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (2) provides for maximum limits for certain mycotoxins in certain foodstuffs. (2) Sampling plays a crucial part in the precision of the determination of the levels of mycotoxins, which are very heterogeneously distributed in a lot. It is therefore necessary to fix general criteria which the sampling method should comply with. (3) Commission Regulation (EC) No 401/2006 of 23 February 2006 laying down the methods of sampling and analysis for the official control of the levels of mycotoxins in foodstuffs (3) establishes the criteria for the sampling for the control of the levels of mycotoxins. (4) It is necessary to amend certain provisions for sampling aflatoxins in certain foodstuffs to take into account developments in Codex Alimentarius and to take into account recently established maximum levels of mycotoxins for new categories of foodstuffs. (5) Codex Alimentarius established a new sampling plan for groundnuts (peanuts), almonds, hazelnuts and pistachios intended for further processing and a new sampling plan for almonds, hazelnuts and pistachios ready-to-eat (4). (6) To facilitate the enforcement of the maximum levels of aflatoxins, it is appropriate to apply the sampling provisions as provided for by Codex Alimentarius for peanuts, almonds, hazelnuts and pistachios intended for further processing as well to other tree nuts which are intended for further processing and the sampling provisions as provided for by Codex for almonds, hazelnuts and pistachios ready-to-eat to other tree nuts and groundnuts (peanuts) ready-to-eat. The sampling procedure for tree nuts should also be applied to apricot kernels. Part D of the Annex I to Regulation (EC) No 401/2006 should therefore be amended accordingly to provide only for the sampling procedure for dried figs which should remain unchanged and the new sampling procedure for groundnuts (peanuts), other oilseeds, apricot kernels, tree nuts should be provided in a separate Part of the Annex. (7) Maximum levels have been established for aflatoxins in oilseeds other than groundnuts (peanuts) (5) and for ochratoxin A in spices, liquorice root and liquorice extract (6). It is appropriate to provide for specific sampling provisions for these new categories of foodstuffs and to refer to existing provisions where applicable. (8) The sampling of vegetable oils for the control of mycotoxins has specific characteristics and it is therefore appropriate to provide for specific sampling rules. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 401/2006 is amended as follows: 1. Part D is replaced by the text set out in Annex I to this Regulation. 2. In Part E, the first sentence is replaced by the following: This method of sampling is of application for the official control of the maximum levels established for ochratoxin A, aflatoxin B1 and total aflatoxins in spices. 3. Part G is replaced by the text set out in Annex II to this Regulation. 4. A Part K, as set out in Annex III to this Regulation, is added. Article 2 This Regulation shall enter into force on the 10th day following its publication in the Official Journal of the European Union. It shall apply from the date of entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 30.4.2004, p. 1. (2) OJ L 364, 20.12.2006, p. 5. (3) OJ L 70, 9.3.2006, p. 12. (4) Codex General Standard for Contaminants and Toxins in Foods (CODEX STAN 193-1995) http://www.codexalimentarius.net/download/standards/17/CXS_193e.pdf (5) Commission Regulation (EU) No 165/2010 of 26 February 2010 amending Regulation (EC) No 1881/2006 setting maximum levels for certain contaminants in foodstuffs as regards aflatoxins (OJ L 50, 27.2.2010, p. 8). (6) Commission Regulation (EU) No 105/2010 of 5 February 2010 amending Regulation (EC) No 1881/2006 setting maximum levels for certain contaminants in foodstuffs as regards ochratoxin A (OJ L 35, 6.2.2010, p. 7). ANNEX I D.1. Method of sampling for dried figs This method of sampling is of application for the official control of the maximum levels established for aflatoxin B1 and total aflatoxins in dried figs. D.1.1. Weight of the incremental sample The weight of the incremental sample shall be about 300 grams, unless otherwise defined in part D.1 of Annex I. In the case of lots in retail packings, the weight of the incremental sample depends on the weight of the retail packing. In the case of retail packs of more than 300 grams, this will result in aggregate samples weighing more than 30 kg. If the weight of a single retail pack is much more than 300 grams, then 300 grams shall be taken from each individual retail pack as an incremental sample. This can be done either when the sample is taken or in the laboratory. However, in cases where such method of sampling would lead to unacceptable commercial consequences resulting from damage to the lot (because of packaging forms, means of transport, etc.), then an alternative method of sampling can be applied. For example, in case where a valuable product is marketed in retail packs of 500 grams or 1 kg, the aggregate sample can be obtained by the aggregation of a number of incremental samples that is smaller than the number indicated in tables 1, 2 and 3, on the condition that the weight of the aggregate sample corresponds to the required weight of the aggregate sample mentioned in tables 1, 2 and 3. Where the retail pack is less than 300 grams and if the difference is not very large, one retail pack shall be considered as one incremental sample, resulting in an aggregate sample of less than 30 kg. If the weight of the retail pack is much less than 300 grams, one incremental sample shall consist of two or more retail packs, whereby the 300 grams are approximated as closely as possible. D.1.2. General survey of the method of sampling for dried figs Table 1 Subdivision of lots into sublots depending on product and lot weight Commodity Lot weight (tonne) Weight or number of sublots No incremental samples Aggregate sample weight (kg) Dried figs  ¥ 15 15-30 tonnes 100 30 < 15  10-100 (1)  ¤ 30 D.1.3. Method of sampling for dried figs (lots  ¥ 15 tonnes)  On condition that the sublot can be separated physically, each lot shall be subdivided into sublots following table 1. Taking into account that the weight of the lot is not always an exact multiple of the weight of the sublots, the weight of the sublot may exceed the mentioned weight by a maximum of 20 %.  Each sublot shall be sampled separately,  Number of incremental samples: 100,  Weight of the aggregate sample = 30 kg which shall be mixed and to be divided into three equal laboratory samples of 10 kg before grinding (this division into three laboratory samples is not necessary in case of dried figs subjected to further sorting or other physical treatment and of the availability of equipment which is able to homogenise a 30 kg sample).  Each laboratory sample of 10 kg shall be separately ground finely and mixed thoroughly to achieve complete homogenisation, in accordance with the provisions laid down in Annex II,  If it is not possible to carry out the method of sampling described above because of the unacceptable commercial consequences resulting from damage to the lot (because of packaging forms, means of transport, etc.) an alternative method of sampling may be applied provided that it is as representative as possible and is fully described and documented. D.1.4. Method of sampling for dried figs (lots < 15 tonnes) The number of incremental samples to be taken depends on the weight of the lot, with a minimum of 10 and a maximum of 100. The figures in the following table 2 may be used to determine the number of incremental samples to be taken and the subsequent division of the aggregate sample. Table 2 Number of incremental samples to be taken depending on the weight of the lot and number of subdivisions of the aggregate sample Lot weight (tonnes) No of incremental samples Aggregate sample Weight (kg) (in case of retail packings, weight of aggregate sample can diverge  see point D.1.1) No of laboratory samples from aggregate sample  ¤ 0,1 10 3 1 (no division) > 0,1   ¤ 0,2 15 4,5 1 (no division) > 0,2   ¤ 0,5 20 6 1 (no division) > 0,5   ¤ 1,0 30 9 (- < 12 kg) 1 (no division) > 1,0   ¤ 2,0 40 12 2 > 2,0   ¤ 5,0 60 18 (- < 24 kg) 2 > 5,0   ¤ 10,0 80 24 3 > 10,0   ¤ 15,0 100 30 3  Weight of the aggregate sample  ¤ 30 kg which shall be mixed and divided into two or three equal laboratory samples of  ¤ 10 kg before grinding (this division into two or three laboratory samples is not necessary in case of dried figs, subjected to further sorting or other physical treatment and of the availability of equipment which is able to homogenise up to 30 kg samples). In cases where the aggregate sample weights are less than 30 kg, the aggregate sample shall be divided into laboratory samples according to following guidance:  < 12 kg: no division into laboratory samples;   ¥ 12  < 24 kg: division into two laboratory samples;   ¥ 24 kg: division into three laboratory samples.  Each laboratory sample shall be separately ground finely and mixed thoroughly to achieve complete homogenisation, in accordance with the provisions laid down in Annex II,  If it is not possible to carry out the method of sampling described above because of the unacceptable commercial consequences resulting from damage to the lot (because of packaging forms, means of transport, etc.) an alternative method of sampling may be applied provided that it is as representative as possible and is fully described and documented. D.1.5. Method of sampling for derived products and compound foods D.1.5.1. Derived products with very small particle weight (homogeneous distribution of aflatoxin contamination)  Number of incremental samples: 100; for lots of under 50 tons the number of incremental samples shall be 10 to 100, depending on the lot weight (see table 3), Table 3 Number of incremental samples to be taken depending on the weight of the lot Lot weight (tonnes) No of incremental samples Aggregate sample weight (kg)  ¤ 1 10 1 > 1   ¤ 3 20 2 > 3   ¤ 10 40 4 > 10   ¤ 20 60 6 > 20   ¤ 50 100 10  The weight of the incremental sample shall be about 100 grams. In the case of lots in retail packing, the weight of the incremental sample depends on the weight of the retail packing,  Weight of aggregate sample = 1-10 kg sufficiently mixed, D.1.5.2. Other derived products with a relatively large particle size (heterogeneous distribution of aflatoxin contamination) Method of sampling and acceptance as for dried figs (D.1.3 and D.1.4). D.1.6. Sampling at retail stage Sampling of foodstuffs at the retail stage shall be done where possible in accordance with the provisions set out in this part of Annex I. Where that is not possible, other effective methods of sampling at retail stage may be used provided that they ensure that the aggregate sample is sufficiently representative of the sampled lot and is fully described and documented. In any case, the aggregate sample shall be at least 1 kg (2). D.1.7. Specific method of sampling of dried figs and derived products traded in vacuum packs D.1.7.1. Dried figs For lots equal to or more than 15 tonnes at least 50 incremental samples resulting in a 30 kg aggregate sample shall be taken and for lots of less than 15 tonnes, 50 % of the number of incremental samples mentioned in table 2 shall be taken resulting in an aggregate sample of which the weight corresponds to the weight of the sampled lot (see table 2). D.1.7.2. Products derived from dried figs with small particle size For lots equal to or more than 50 tonnes at least 25 incremental samples resulting in a 10 kg aggregate sample shall be taken and for lots less than 50 tonnes, 25 % of the number of incremental samples mentioned in table 3 shall be taken resulting in an aggregate sample of which the weight corresponds to the weight of the sampled lot (see table 3). D.1.8. Acceptance of a lot or sublot For dried figs subjected to a sorting or other physical treatment:  acceptance if the aggregate sample or the average of the laboratory samples conforms to the maximum limit, taking into account the correction for recovery and measurement uncertainty,  rejection if the aggregate sample or the average of the laboratory samples exceeds the maximum limit beyond reasonable doubt taking into account the correction for recovery and measurement uncertainty, For dried figs intended for direct human consumption:  acceptance if none of the laboratory samples exceeds the maximum limit, taking into account the correction for recovery and measurement uncertainty,  rejection if one or more of the laboratory samples exceeds the maximum limit beyond reasonable doubt taking into account the correction for recovery and measurement uncertainty, In cases where the aggregate sample is 12 kg or less:  acceptance if the laboratory sample conforms to the maximum limit, taking into account the correction for recovery and measurement uncertainty,  rejection if the laboratory sample exceeds the maximum limit beyond reasonable doubt taking into account the correction for recovery and measurement uncertainty, D.2. Method of sampling for groundnuts (peanuts), other oilseeds, apricot kernels and tree nuts This method of sampling is of application for the official control of the maximum levels established for aflatoxin B1 and total aflatoxins in groundnuts (peanuts), other oilseeds, apricot kernels and tree nuts. D.2.1. Weight of the incremental sample The weight of the incremental sample shall be about 200 grams, unless otherwise defined in part D.2 of Annex I. In the case of lots in retail packings, the weight of the incremental sample depends on the weight of the retail packing. In the case of retail packs of more than 200 grams, this will result in aggregate samples weighing more than 20 kg. If the weight of a single retail pack is much more than 200 grams, then 200 grams shall be taken from each individual retail pack as an incremental sample. This can be done either when the sample is taken or in the laboratory. However, in cases where such method of sampling would lead to unacceptable commercial consequences resulting from damage to the lot (because of packaging forms, means of transport, etc.), then an alternative method of sampling can be applied. For example, in case where a valuable product is marketed in retail packs of 500 grams or 1 kg, the aggregate sample can be obtained by the aggregation of a number of incremental samples that is smaller than the number indicated in tables 1, 2 and 3, on the condition that the weight of the aggregate sample corresponds to the required weight of the aggregate sample mentioned in tables 1, 2 and 3. Where the retail pack is less than 200 grams and if the difference is not very large, one retail pack shall be considered as one incremental sample, resulting in an aggregate sample of less than 20 kg. If the weight of the retail pack is much less than 200 grams, one incremental sample shall consist of two or more retail packs, whereby the 200 grams are approximated as closely as possible. D.2.2. General survey of the method of sampling for groundnuts (peanuts), other oilseeds, apricot kernels and tree nuts Table 1 Subdivision of lots into sublots depending on product and lot weight Commodity Lot weight (tonne) Weight or number of sublots No incremental samples Aggregate sample weight (kg) Groundnuts (peanuts), other oilseeds, apricot kernels and tree nuts  ¥ 500 100 tonnes 100 20 > 125 and < 500 5 sublots 100 20  ¥ 15 and  ¤ 125 25 tonnes 100 20 < 15  10-100 (3)  ¤ 20 D.2.3. Method of sampling for groundnuts (peanuts), other oilseeds, apricot kernels and tree nuts (lots  ¥ 15 tonnes)  On condition that the sublot can be separated physically, each lot shall be subdivided into sublots following table 1. Taking into account that the weight of the lot is not always an exact multiple of the weight of the sublots, the weight of the sublot may exceed the mentioned weight by a maximum of 20 %.  Each sublot shall be sampled separately,  Number of incremental samples: 100,  Weight of the aggregate sample = 20 kg which shall be mixed and to be divided into two equal laboratory samples of 10 kg before grinding (this division into two laboratory samples is not necessary in case of groundnuts (peanuts), other oilseeds, apricot kernels and tree nuts subjected to further sorting or other physical treatment and of the availability of equipment which is able to homogenise a 20 kg sample).  Each laboratory sample of 10 kg shall be separately ground finely and mixed thoroughly to achieve complete homogenisation, in accordance with the provisions laid down in Annex II,  If it is not possible to carry out the method of sampling described above because of the commercial consequences resulting from damage to the lot (because of packaging forms, means of transport, etc.) an alternative method of sampling may be applied provided that it is as representative as possible and is fully described and documented. D.2.4. Method of sampling for groundnuts (peanuts), other oilseeds, apricot kernels and tree nuts (lots < 15 tonnes) The number of incremental samples to be taken depends on the weight of the lot, with a minimum of 10 and a maximum of 100. The figures in the following table 2 may be used to determine the number of incremental samples to be taken and the subsequent division of the aggregate sample. Table 2 Number of incremental samples to be taken depending on the weight of the lot and number of subdivisions of the aggregate sample Lot weight (tonnes) No of incremental samples Aggregate sample Weight (kg) (in case of retail packings, weight of aggregate sample can diverge  see point D.2.1) No of laboratory samples from aggregate sample  ¤ 0,1 10 2 1 (no division) > 0,1   ¤ 0,2 15 3 1 (no division) > 0,2   ¤ 0,5 20 4 1 (no division) > 0,5   ¤ 1,0 30 6 1 (no division) > 1,0   ¤ 2,0 40 8 (- < 12 kg) 1 (no division) > 2,0   ¤ 5,0 60 12 2 > 5,0   ¤ 10,0 80 16 2 > 10,0   ¤ 15,0 100 20 2  Weight of the aggregate sample  ¤ 20 kg which shall be mixed and if necessary divided into two equal laboratory samples of  ¤ 10 kg before grinding (this division into two laboratory samples is not necessary in case of, groundnuts (peanuts), other oilseeds, apricot kernels and tree nuts subjected to further sorting or other physical treatment and of the availability of equipment which is able to homogenise up to 20 kg samples). In cases where the aggregate sample weights are less than 20 kg, the aggregate sample shall be divided into laboratory samples according to following guidance:  < 12 kg: no division into laboratory samples;   ¥ 12 kg division into two laboratory samples.  Each laboratory sample shall be separately ground finely and mixed thoroughly to achieve complete homogenisation, in accordance with the provisions laid down in Annex II,  If it is not possible to carry out the method of sampling described above because of the unacceptable commercial consequences resulting from damage to the lot (because of packaging forms, means of transport, etc.) an alternative method of sampling may be applied provided that it is as representative as possible and is fully described and documented. D.2.5. Method of sampling for derived products, with the exception of vegetable oil, and compound foods D.2.5.1. Derived products (other than vegetable oil) with small particle size, i.e. flour, peanut butter (homogeneous distribution of aflatoxin contamination)  Number of incremental samples: 100; for lots of under 50 tons the number of incremental samples shall be 10 to 100, depending on the lot weight (see table 3), Table 3 Number of incremental samples to be taken depending on the weight of the lot Lot weight (tonnes) No of incremental samples Aggregate sample weight (kg)  ¤ 1 10 1 > 1   ¤ 3 20 2 > 3   ¤ 10 40 4 > 10   ¤ 20 60 6 > 20   ¤ 50 100 10  The weight of the incremental sample shall be about 100 grams. In the case of lots in retail packing, the weight of the incremental sample depends on the weight of the retail packing,  Weight of aggregate sample = 1-10 kg sufficiently mixed, D.2.5.2. Derived products with a relatively large particle size (heterogeneous distribution of aflatoxin contamination) Method of sampling and acceptance as for groundnuts (peanuts), other oilseeds, apricot kernels and tree nuts (D.2.3 and D.2.4). D.2.6. Sampling at retail stage Sampling of foodstuffs at the retail stage shall be done where possible in accordance with the provisions set out in this part of Annex I. Where that is not possible, other effective methods of sampling at retail stage may be used provided that they ensure that the aggregate sample is sufficiently representative of the sampled lot and is fully described and documented. In any case, the aggregate sample shall be at least 1 kg (2). D.2.7. Specific method of sampling for groundnuts (peanuts), other oilseeds, apricot kernels, tree nuts and derived products traded in vacuum packs D.2.7.1. Pistachios, groundnuts (peanuts), Brazil nuts For lots equal to or more than 15 tonnes at least 50 incremental samples resulting in a 20 kg aggregate sample shall be taken and for lots of less than 15 tonnes, 50 % of the number of incremental samples mentioned in table 2 shall be taken resulting in an aggregate sample of which the weight corresponds to the weight of the sampled lot (see table 2). D.2.7.2. Apricot kernels, tree nuts other than pistachios and Brazil nuts, other oilseeds For lots equal to or more than 15 tonnes at least 25 incremental samples resulting in a 20 kg aggregate sample shall be taken and for lots less than 15 tonnes, 25 % of the number of incremental samples mentioned in table 2 shall be taken resulting in an aggregate sample of which the weight corresponds to the weight of the sampled lot (see table 2). D.2.7.3. Products derived from tree nuts, apricot kernels and groundnuts (peanuts) with small particle size For lots equal to or more than 50 tonnes at least 25 incremental samples resulting in a 10 kg aggregate sample shall be taken and for lots less than 50 tonnes, 25 % of the number of incremental samples mentioned in table 3 shall be taken resulting in an aggregate sample of which the weight corresponds to the weight of the sampled lot (see table 3). D.2.8. Acceptance of a lot or sublot For groundnuts (peanuts), other oilseeds, apricot kernels and tree nuts subjected to a sorting or other physical treatment:  acceptance if the aggregate sample or the average of the laboratory samples conforms to the maximum limit, taking into account the correction for recovery and measurement uncertainty,  rejection if the aggregate sample or the average of the laboratory samples exceeds the maximum limit beyond reasonable doubt taking into account the correction for recovery and measurement uncertainty, For groundnuts (peanuts), other oilseeds, apricot kernels and tree nuts intended for direct human consumption:  acceptance if none of the laboratory samples exceeds the maximum limit, taking into account the correction for recovery and measurement uncertainty,  rejection if one or both of the laboratory samples exceeds the maximum limit beyond reasonable doubt taking into account the correction for recovery and measurement uncertainty, In cases where the aggregate sample is 12 kg or less:  acceptance if the laboratory sample conforms to the maximum limit, taking into account the correction for recovery and measurement uncertainty,  rejection if the laboratory sample exceeds the maximum limit beyond reasonable doubt taking into account the correction for recovery and measurement uncertainty;. (1) Depending on the lot weight  see table 2 of this part D.1 of this Annex. (2) In case the portion to be sampled is so small that it is impossible to obtain an aggregate sample of 1 kg, the aggregate sample weight might be less than 1 kg. (3) Depending on the lot weight  see table 2 of this part D.2 of this Annex. ANNEX II G. METHOD OF SAMPLING FOR COFFEE, COFFEE PRODUCTS, LIQUORICE ROOT AND LIQUORICE EXTRACT This method of sampling is of application for the official control of the maximum levels established for ochratoxin A in roasted coffee beans, ground roasted coffee, soluble coffee, liquorice root and liquorice extract. G.1. Weight of the incremental sample The weight of the incremental sample shall be about 100 grams, unless otherwise defined in this part G of Annex I. In the case of lots in retail packings, the weight of the incremental sample shall depend on the weight of the retail packing. In the case of retail packs of more than 100 grams, this will result in aggregate samples weighing more than 10 kg. If the weight of a single retail pack is much more than 100 grams, then 100 grams shall be taken from each individual retail pack as an incremental sample. This can be done either when the sample is taken or in the laboratory. However, in cases where such method of sampling would lead to unacceptable commercial consequences resulting from damage to the lot (because of packaging forms, means of transport, etc.), then an alternative method of sampling can be applied. For example, in case where a valuable product is marketed in retail packs of 500 grams or 1 kg, the aggregate sample can be obtained by the aggregation of a number of incremental samples that is smaller than the number indicated in tables 1 and 2, on the condition that the weight of the aggregate sample corresponds to the required weight of the aggregate sample mentioned in tables 1 and 2. Where the retail pack is less than 100 grams and if the difference is not very large, one retail pack shall be considered as one incremental sample, resulting in an aggregate sample of less than 10 kg. If the weight of the retail pack is much less than 100 grams, one incremental sample shall consist of two or more retail packs, whereby the 100 grams are approximated as closely as possible. G.2. General survey of the method of sampling for roasted coffee, ground roasted coffee, soluble coffee, liquorice root and liquorice extract Table 1 Subdivision of lots into sublots depending on product and lot weight Commodity Lot weight (ton) Weight or number of sublots No incremental samples Aggregate sample Weight (kg) Roasted coffee beans, ground roasted coffee, soluble coffee, liquorice root and liquorice extract  ¥ 15 15-30 tonnes 100 10 < 15  10-100 (1) 1-10 G.3. Method of sampling for roasted coffee beans, ground roasted coffee, soluble coffee liquorice root and liquorice extract (lots  ¥ 15 tonnes)  On condition that the sublot can be separated physically, each lot shall be subdivided into sublots following table 1. Taking into account that the weight of the lot is not always an exact multiple of the weight of the sublots, the weight of the sublot may vary from the mentioned weight by a maximum of 20 %.  Each sublot shall be sampled separately,  Number of incremental samples: 100,  Weight of the aggregate sample = 10 kg,  If it is not possible to carry out the method of sampling described above because of the unacceptable commercial consequences resulting from damage to the lot (because of packaging forms, means of transport, etc.) an alternative method of sampling may be applied provided that it is as representative as possible and is fully described and documented. G.4. Method of sampling for roasted coffee beans, ground roasted coffee, soluble coffee liquorice root and liquorice extract (lots < 15 tonnes) For roasted coffee beans, ground roasted coffee, soluble coffee, liquorice root and liquorice extract under 15 tonnes the sampling plan shall be used with 10 to 100 incremental samples, depending on the lot weight, resulting in an aggregate sample of 1 to 10 kg. The figures in the following table can be used to determine the number of incremental samples to be taken. Table 2 Number of incremental samples to be taken depending on the weight of the lot of roasted coffee beans, ground roasted coffee, soluble coffee, liquorice root and liquorice extract Lot weight (tonnes) No of incremental samples Aggregate sample weight (kg)  ¤ 0,1 10 1 > 0,1   ¤ 0,2 15 1,5 > 0,2   ¤ 0,5 20 2 > 0,5   ¤ 1,0 30 3 > 1,0   ¤ 2,0 40 4 > 2,0   ¤ 5,0 60 6 > 5,0   ¤ 10,0 80 8 > 10,0   ¤ 15,0 100 10 G.5. Method of sampling for roasted coffee beans, ground roasted coffee, soluble coffee, liquorice root and liquorice extract traded in vacuum packs For lots equal to or more than 15 tonnes at least 25 incremental samples resulting in a 10 kg aggregate sample shall be taken and for lots less than 15 tonnes, 25 % of the number of incremental samples mentioned in table 2 shall be taken resulting in an aggregate sample of which the weight corresponds to the weight of the sampled lot (see table 2). G.6. Sampling at retail stage Sampling of foodstuffs at the retail stage shall be done where possible in accordance with the sampling provisions set out in this part of Annex I. Where that is not possible, an alternative method of sampling at retail stage may be used provided that it ensures that the aggregate sample is sufficiently representative of the sampled lot and is fully described and documented. In any case, the aggregate sample shall be at least 1 kg (2). G.7. Acceptance of a lot or sublot  acceptance if the laboratory sample conforms to the maximum limit, taking into account the correction for recovery and measurement uncertainty,  rejection if the laboratory sample exceeds the maximum limit beyond reasonable doubt taking into account the correction for recovery and measurement uncertainty. (1) Depending on the lot weight  see table 2 of this part of this Annex. (2) In case the portion to be sampled is so small that it is impossible to obtain an aggregate sample of 1 kg, the aggregate sample weight might be less than 1 kg. ANNEX III K. METHOD OF SAMPLING FOR VEGETABLE OILS This method of sampling is of application for the official control of the maximum levels established for mycotoxins, in particular aflatoxin B1, aflatoxin total and zearalenone, in vegetable oils. K.1. Method of sampling for vegetable oils  The weight of the incremental sample shall be at least about 100 grams (ml) (depending of the nature of the consignment e.g. vegetable oil in bulk, at least 3 incremental samples of about 350 ml have to be taken), resulting in an aggregate sample of at least 1 kg (litre),  The minimum number of incremental samples to be taken from the lot shall be as given in Table 1. The lot shall be thoroughly mixed insofar possible by either manual or mechanical means immediately prior to sampling. In this case, a homogeneous distribution of aflatoxin can be assumed within a given lot, it is therefore sufficient to take three incremental samples from a lot to form the aggregate sample. Table 1 Minimum number of incremental samples to be taken from the lot Form of commercialisation Weight of lot (in kg) Volume of lot (in litres) Minimum number of incremental samples to be taken Bulk (1)  3 packages  ¤ 50 3 packages > 50 to 500 5 packages > 500 10 Table 2 Subdivision of lots into sublots depending on lot weight Commodity Lot weight (tonne) Weight or number of sublots Minimum No incremental samples Minimum aggregate sample weight (kg) Vegetable oils  ¥ 1 500 500 tonnes 3 1 > 300 and < 1 500 3 sublots 3 1  ¥ 50 and  ¤ 300 100 tonnes 3 1 < 50  3 1 K.2. Method of sampling for vegetable oils at retail stage Sampling of foodstuffs at the retail stage shall be done where possible in accordance with the provisions set out in this part of Annex I. Where that is not possible, other effective methods of sampling at retail stage may be used provided that they ensure that the aggregate sample is sufficiently representative of the sampled lot and is fully described and documented. In any case, the aggregate sample shall be at least 1 kg (2). K.3. Acceptance of a lot or sublot  acceptance if the laboratory sample conforms to the maximum limit, taking into account the correction for recovery and measurement uncertainty,  rejection if the laboratory sample exceeds the maximum limit beyond reasonable doubt taking into account the correction for recovery and measurement uncertainty. (1) On condition that the sublot can be separated physically, large bulk consignments/lots of vegetable oils shall be subdivided into sublots as foreseen in table 2 of this part. (2) In case the portion to be sampled is so small that it is impossible to obtain an aggregate sample of 1 kg, the aggregate sample weight might be less than 1 kg.